Mr. Justice Johhstoh dissenting: The question whether the plaintiff’s intestate was engaged in interstate commerce was a question of fact for the jury. And I do not think that the verdict of the jury is manifestly against the weight of the evidence. I disagree with the conclusion of the majority opinion that the evidence is “wholly insufficient to establish a case for the jury.” I think that the question is a close and doubtful one. But the rule is that a reviewing court should not set aside the verdict of a jury merely because there may be a doubt of the correctness of the verdict, unless the verdict is manifestly against the weight of the evidence. Illinois Cent. R. Co. v. Cowles, 32 Ill. 116, 121; De Forrest v. Oder, 42 Ill. 500, 501. In my view there is sufficient evidence to sustain the verdict. The jury reasonably might have found that the car still retained its interstate character at the time of the accident; that the mere unloading of the car at the freight house at Twelfth Street did not terminate the interstate character of the car; that the ultimate destination of the car was the Elsdon yards at Fifty-first Street, and that the interstate character of the car was not terminated until the car reached its ultimate destination; that it was the custom to make only light repairs at Twelfth Street and to make the complete repairs at the Elsdon yards; that when the car was being unloaded at the freight house at Twelfth Street, it was still an interstate car; that the car could not be left permanently on the track at the freight house at Twelfth Street after it was unloaded, but had to be moved to Elsdon yards; and that while the car was in transit from Twelfth Street, a temporary location, to the Elsdon yards, the permanent ultimate destination, it retained its interstate character. Mr. Presiding Justice McSurely specially concurring : In my opinion, the unloading of the interstate freight terminated the interstate character of the car, and in the absence of any proof as to whether its next movement would be interstate or intrastate, the legal presumption that it would be intrastate prevails. Any other rule would lead to confusion.